Title: Abigail Adams to Mary Smith Cranch, 11 May 1787
From: Adams, Abigail
To: Cranch, Mary Smith


        
          May 11. 1787 London
          My dear sister
        
        Captain Callihans delay gives me an other opportunity of writing you, tho I have nothing material to add, but that I have pleasd my fancy in a peice of chintz which I have sent to my Neices. when I first came to this country near 3 years ago I bought one for mrs smith & an other for myself like it. it wore so well, washt so nice, & lookd so pretty; that I have been frequently seeking the same pattern: but as there is but one man in England who printed the pattern I never could find but one peice of it; which I bought for mr Jefferson last spring. the other day in comeing up the Strand I cast my Eye upon this very peice, and I did not let the opportunity slip of buying it for my dear Neices I hope it may please them as much as it has done me, and be received by them as a token of my affection. their Books are put up in the Same bundle with some pamphlets I have sent their Father. I bought 2 waistcoat patterns one for J Q A & the other I ask your sons acceptance of. he may take his choice. you will find in the same Bundle some dimity for draws, for my son that stands most in need. I have divided my parcels between captain Callihan & mr Blodget, that I may not over load either. if they were not so good as to put them in their Trunks for me, many of the articles would be obliged to pay a duty— mrs Smith is yet confined, not with a real broken Breast, but with a succession of Boils which tho a little more than Skin deep, have been very troublesome. She has had half a dozen of them for myself I have been better for a week past than, for two months.
        I have not heard from you for a long time, at least it seems so to me. The terrible event which has happend to our American affairs & which mr Cranch can explain to you, has obliged the only American family who resided here to quit the Kingdom; even without taking leave, mr Ruckers family whom I have frequently mentiond to you: both she & her sister were in habits of intimacy here. mr Rucker personally I suppose is not concernd any otherways than as an agent for mr Morris—but he is the last American House there is to run away (I except those who have taken up their final residence here)—indeed I know not but it will come to our turn, sooner rather than we intended; for if we cannot get even our sallery, we must quit too, at present the allarm is so great that I know not the concequence. mr Adams is in great perplexity for the credit of the united states, but he must Suffer in silence, & devize means & Rack his Brain for some expedient to save it.
        I wish I was safe in America, but that will be a little like; getting out of the frying pan into the Fire—and I do not foresee what is to become of us there. We shall have corn & Beans I hope, & that will be a luxery after having lived without so long— I am not apt to distress myself. I can ride in a one horse chaise the rest of my Life without being at all mortified, and very happy if I can get that, and I can do many other things, which I do not now. I have never spent half so many pleasent hours in Europe, in the same space of time, as I have known at the foot of pens Hill, and there I hope to be blessed again in the Society of my Sisters and Friends. I look forward to the day with pleasure and / am most tenderly yours
        A Adams
      